STATON, Presiding Judgé,
dissenting.
I dissent from the Majority Opinion. The judgment of the trial court should be affirmed. When the entire fireworks legislation is carefully examined, Erma Hill and William Hill do not come within the exemptions set forth in IC 22-11-14-4.
Certain wholesale transactions and uses of fireworks are exempt under the provisions of IC 22-11-14-4, but Erma Hill and William Hill do not qualify as out of state customers of a wholesaler or as one of the specified users. There is absolutely no evidence in the stipulated facts which would exempt the Hills. The Majority has misconstrued IC 22-11-14-4;
"Possession, sale or use of fireworks in certain cases authorized.-Nothing in this act [22-11-14-1-22-11-14-6] shall be construed to prohibit any resident wholesaler, dealer, or jobber to sell at wholesale such fireworks as are not herein prohibited; or the sale of any kind of fireworks provided the same are to be shipped directly out of state; or the use of fireworks by railroads or other transportation agencies for signal purposes or illumination, or the sale or use of blank cartridges for a show or theater, or for signal or ceremonial purposes in athletics or sports, or for use by military organizations [Acts 1989, ch. 154, § 4, p. 727.]"
This Statute, IC 22-11-14-4, should be construed to affect only the possession of fireworks by wholesalers, wholesale sales, and the use of fireworks in certain authorized cases. The Statute affects only two general classifications-resident wholesale merchants and certain users who are generally classified. None of the classifications are available to the Hills. They are not a customer of a wholesaler, a wholesaler, nor a specified user under the Statute. The stipulated facts concede that the sale was a retail sale. This concession alone is enough to affirm the trial court and ex*495clude any consideration of an exemption under this Statute.1
Special note should be taken of the language used regarding the shipment of prohibited fireworks: "or the sale of any kind of fireworks provided that same are to be shipped directly out of state;". (my emphasis). "Directly" means "at once, immediately, without delay". Random House Dictionary of the English Language (1966 Edition). The intent and purpose of the Statute is not to allow prohibited fireworks in the hands of the ultimate consumer within the State of Indiana. Therefore, the retail sale and delivery of prohibited fireworks to the Hills within the State of Indiana was a violation and not exempt.
The Hills do not come within the user classification under the stipulated facts. However, it should be noted that the exemption is very specific as to the general type of fireworks to be used and is very specific as to the user. Furthermore, the intent of the Statute is again re-inforced; it allows these certain users to have possession of prohibited fireworks for specified purposes in the State of Indiana. Possession of prohibited fireworks by any other user or for any other purpose in the State of Indiana is not exempt.
Hills contend that George Oakley's identification as an Illinois resident and his signing of a statement of intent brought them within the exemption. This contention is in direct conflict with the Statute. First, the sale was retail which is not covered by the Statute. Secondly, the prohibited fireworks were not being directly shipped out of state by the Hills. The prohibited fireworks had been shipped directly in state to the ultimate consumer by Hills.2
I would affirm the judgment of the trial court.

. IC 22-11-14-4 provides: "Nothing in this act [22-11-14-1-22-~11-14-6] shall be construed to prohibit any resident wholesaler, dealer, or jobber to sell at wholesale ..." and excludes any consideration of a retailer or retail sales. Under the stipulated facts, the sale was a retail sale. IC 22-11-14-1 defines "Jobber" and "Wholesaler". "Retailer" is defined as a "person who purchases fireworks for the resale to consumers." IC 22-11-14-4 is concerned only with wholesale sales.


. Hills attempts to make an argument regarding the use of "or" after the semicolon; contrary to his argument, "or" is a conjunctive and is used properly to introduce an alternative. For proper usage of "or" and the semicolon see Bergen Evans and Cornelia Evans, A Dictionary of Contemporary American Usage, pp. 340, 440 (Random House 1957); Margaret Nicholson, American English Usage, p. 509-10 (The New American Library, Inc., 1957); John B. Opdycke, Harper's English Grammar, p. 210 (Harper & Row 1965).